Citation Nr: 1108092	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to a compensable disability rating for a laceration scar of the left mid thigh.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel









INTRODUCTION

The Veteran had active service from June 1993 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

The claim for a compensable rating for a laceration scar of the left mid thigh is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development. 


FINDING OF FACT

There is no competent medical evidence indicating the Veteran has a left knee disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2001) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  Thus, the duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumption period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).

The Veteran contends that he has a left knee disorder that is related to service, to include as secondary to the service-connected laceration scar of the left mid thigh.  It is noted that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Unfortunately, most fatal to this claim under either direct or secondary theories of service connection is that there simply is no medical evidence confirming the Veteran has a current left knee disability. 

Proof of current disability is perhaps the most fundamental requirement for establishing entitlement to service connection. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability on the date of his application, not for past disability). See, too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of a current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed). See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Here, a September 2007 VA examination report shows that there was no left knee condition, and there was no diagnosis because there was no pathology for a diagnosis.  The physical examination and X-ray of the left knee were normal.  There is no clinical diagnosis or medical evidence of a left knee disorder. 

The Board recognizes that left knee pain was reported in service, the Veteran has continued with subjective complaints of pain in his left knee.  However, on examination in September 2007, there were no objective signs of any left knee abnormality.  A symptom such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As there is no clinical diagnosis or medical evidence of a left knee disability, there are no possible means of attributing a non-existent condition to the Veteran's active  service or to the service-connected laceration scar of the left mid thigh.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran is competent to provide evidence of events capable of observation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  However, the medical record outweighs the Veteran's personal belief, no matter how sincere, that he has a left knee disability.  Thus, absent proof he has this claimed disability, service connection cannot be granted. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left knee disorder, on a direct or secondary basis. There is no reasonable doubt to resolve in the Veteran's favor, and this appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of a compensable disability rating for a laceration scar of the left mid thigh.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is service connected and in receipt of noncompensable disability rating for a laceration scar of the left mid thigh.  His service connected laceration scar of the left mid thigh disability emanates from an injury sustained when he fell through a glass door, and service treatment records describe as a deep laceration to the medial aspect of the left quadriceps muscle.  It was reported during service that there was a zone of paresthesia running in a longitudinal manner from the stab wound distal to the medial aspect of the knee. 

In an April 2007 VA clinical record, a physical examination revealed decreased sensation at the left anterior thigh and the diagnosis was neuropathy, likely related to past injuries.  However, at a September 2007 medical examination for VA purposes it was stated that sensory function of the lower extremities was within normal limits.  Abnormal sensation of the left thigh scar was reported.  The diagnoses included left medial thigh peripheral neuropathy secondary to trauma with scarring; abnormal sensation distal to scar.  

It is imperative to note that if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). The Veteran's laceration scar of the left mid thigh is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars. Although the medical evidence is conflicting, there is evidence of a neurological deficit associated with the underlying laceration injury and scar of the left thigh.  If so a separate rating for any associated neurological pathology would be permissible under Esteban.  As a result, it is apparent that further medical information is necessary to determine whether there is any associated neurological pathology as associated with the left thigh laceration scar and/or the underlying left thigh injury.  

Also, the most recent VA examination for the Veteran's laceration scar of the left mid thigh was in September 2007, more than three years ago.  As such, another examination would be required to ascertain the present severity of the laceration scar disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity and all manifestations of the underlying laceration of the left mid thigh, including the left thigh scar (orthopedic and neurologic).  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing deemed necessary by the examiner should be completed.  Unretouched photographs of the affected areas should be included with the examination report.

The examiner should describe the manifestations of the Veteran's scar, to include a measurement of the length and width of the scar, the area of the scar in square inches, whether the scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the scar causes limitation of motion of any body part.

The examiner should identify all pathology found to be present with regard to neurological manifestations secondary to the left thigh scar, to include any neuropathy and an identification of any involved nerves.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim, to include whether a separate disability rating is warranted for any underlying neurological impairment associated with the left thigh laceration scar, pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


